Citation Nr: 1025604	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement an extension of a temporary total evaluation for 
the Veteran's T12-L1 vertebral fracture residuals and 
post-operative lumbar spine degenerative disc disease under 38 
C.F.R. § 4.30 beyond November 1, 2007.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left lower extremity sciatica for the 
period prior to April 21, 2008.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's left lower extremity sciatica for the 
period on and after April 21, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, established 
service connection for left lower extremity sciatica; assigned a 
10 percent evaluation for that disability; and effectuated the 
award as of June 30, 2006.  In July 2007, the RO, in pertinent 
part, granted a temporary total evaluation for the Veteran's 
T12-L1 vertebral compression fracture residuals and 
post-operative lumbar spine degenerative disc disease under 38 
C.F.R. § 4.30 and effectuated the award for the period from 
January 30, 2007, to April 30, 2007.  In March 2008, the RO 
granted an extension of the temporary total evaluation for the 
Veteran's T12-L1 vertebral compression fracture residuals and 
post-operative lumbar spine degenerative disc disease under 38 
C.F.R. § 4.30 to November 1, 2007.  In April 2008, the RO 
increased the evaluation for the Veteran's left lower extremity 
sciatica from 10 percent to 20 percent and effectuated the award 
as of April 21, 2008.  In April 2010, the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge sitting 
at the RO.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected left lower 
extremity sciatica.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability evaluation.  
However, the Court did not provided a specific name for the issue 
in lieu of "increased disability evaluation."  In the absence 
of such direction, the Board has framed the issues as entitlement 
to a disability evaluation in excess of 10 percent for the 
Veteran's left lower extremity sciatica for the period prior to 
April 21, 2008, and a disability evaluation in excess of 20 
percent for his left lower extremity sciatica for the period on 
and after April 21, 2008.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

The issues of the evaluation of the Veteran's left lower 
extremity sciatica are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran expressly withdrew his 
substantive appeal from the denial of an extension of the 
temporary total evaluation for his T12-L1 vertebral compression 
fracture residuals and post-operative lumbar spine degenerative 
disc disease under 38 C.F.R. § 4.30 beyond November 1, 2007.  


CONCLUSION OF LAW

The issue of an extension of the temporary total evaluation for 
the Veteran's T12-L1 vertebral compression fracture residuals and 
post-operative lumbar spine degenerative disc disease under 38 
C.F.R. § 4.30 beyond November 1, 2007, has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the April 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran expressly withdrew his 
appeal from the denial of an extension of the temporary total 
evaluation for his T12-L1 vertebral compression fracture 
residuals and post-operative lumbar spine degenerative disc 
disease under 38 C.F.R. § 4.30 beyond November 1, 2007.  A 
Veteran or his accredited representative may withdraw the 
Veteran's substantive appeal in writing at any time prior to the 
Board's promulgation of a decision.  38 C.F.R. § 20.204 (2009).  
The Board finds that the Veteran effectively withdrew his 
substantive appeal from the denial of an extension of the 
temporary total evaluation for his T12-L1 vertebral compression 
fracture residuals and post-operative lumbar spine degenerative 
disc disease under 38 C.F.R. § 4.30 beyond November 1, 2007.  
Therefore, the Board concludes that no allegation of fact or law 
remains.  In the absence of such assertions, the appeal should be 
dismissed.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

The issue of the Veteran's entitlement to an extension of the 
temporary total evaluation for his T12-L1 vertebral compression 
fracture residuals and post-operative lumbar spine degenerative 
disc disease under 38 C.F.R. § 4.30 beyond November 1, 2007, is 
dismissed.  


REMAND

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that his left 
lower extremity sciatica had increased in severity since his 
April 2008 VA examination for compensation purposes and severely 
affected his vocational pursuits.  

When entitlement to a total rating for compensation purposes 
based on individual unemployability is raised during the 
adjudicatory process of evaluating the underlying disability, it 
is part of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes which 
is sufficiently broad to accurately 
determine the current nature and severity 
of his left lower extremity sciatica.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should identify the limitation 
of activity imposed by the Veteran's 
service-connected left lower extremity 
sciatica and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the veteran exhibits pain with use 
of the left lower extremity should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.  The examiner should express an 
opinion as to the impact of the Veteran's 
left lower extremity sciatica upon his 
vocational pursuits.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the issues of the 
Veteran's entitlement to an evaluation in 
excess of 10 percent for the period prior 
to April 21, 2008, and an evaluation in 
excess of 20 percent for the period on and 
after April 21, 2008, for his left lower 
extremity sciatica with express 
consideration of the Court's decision in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  
	(CONTINUED ON NEXT PAGE)



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


